

image_01b.jpg [image_01b.jpg]


08/11/2020

Dear John,


It gives me great pleasure to offer you the position of Chief Accounting Officer
with LogistiCare. In addition to confirming our offer, this letter will detail
the terms and conditions of your employment and outline the current major
features of LogistiCare's compensation and benefit plans and practices. All
offers of employment are contingent upon the completion of any required
pre-employment screening and your ability to establish your identity and
authorization to work in the United States. Please be sure to bring work
authorization documentation with you on your first day of employment.


Assumption of Duties:


We expect you to commence employment with LogistiCare on 08/12/2020 or such
earlier date as may be mutually agreed. In your role you will report to Kevin
Mark Dotts, and will have responsibilities commensurate with your
position/title. You will be based in Denver,CO with the requirement to travel
from time to time as requested to our corporate headquarters.




Base Salary: Your initial base salary will be $285,000.00 payable in bi-weekly
installments, less applicable taxes and deductions.


Primary work location: Denver, Colorado


Travel:50% to Atlanta, Georgia




Short-Term Cash Incentive Bonus


You are eligible to participate in a short-term incentive bonus program in the
calendar year 2020. Your target bonus for 2020 will be 40% of your base salary.
Your short-term cash incentive bonus will be payable, less applicable taxes and
deductions, at such time as cash incentive bonuses are paid to executives
generally (typically payable 1st quarter following the performance year), and,
unless otherwise specified, no later than March 15 of the year following the
year to which the bonus relates. The performance targets for the short-term cash
incentive bonus are set by the Compensation Committee of the Board of Directors
of The Providence Service Corporation, LogistiCare’s parent corporation (the
“Compensation Committee”) in its discretion, and will be based on individual and
organizational performance. The actual amount of any short-term cash incentive
bonus will be determined in the discretion of the Compensation Committee based
on its assessment of the actual performance against the goals and conditions
established for the year and, based on that assessment, no bonus may be paid at
all.


Long-Term Equity Incentive Program


Beginning in the calendar year 2020, you will be eligible to receive equity
grants under the company’s long-term equity incentive program, with the actual
amount, form and terms and conditions of any such awards determined by the
Compensation Committee in its sole discretion, and at a grant date by the
Compensation Committee. For calendar year 2020, you will be eligible to receive
an equity award with a target grant date value equal to 50% of your base salary,
comprised of 50% restricted stock units (RSUs) and 50% options.


Employee Benefits and Perquisites


You will be eligible to participate in such employee benefit plans, arrangements
and programs maintained by LogistiCare from time to time for the benefit of its
employees generally. Please be aware that these programs are subject to change.
If they are modified in the future, you will continue to be eligible for such
benefits as are provided to other employees of the company. LogistiCare's
current benefit program covers medical, dental, life, short-term and long-term
disability insurance, flexible spending accounts, voluntary vision, voluntary
life insurance, 401K, vacation and sick benefits. As part of our current benefit
package, employees can elect medical and/or dental insurance. Please refer to
the attached benefit summary for cost details. Also currently included is a 100%
company-paid short- and long-term disability policy and 100% company paid life
insurance one times annual salary up to $100k. We also offer the opportunity to
participate in voluntary vision, voluntary life insurance and both medical care
and dependent care flexible spending accounts.


Based on your position, any core benefits and health insurance benefits you
choose will be effective retroactive to your first day of employment. You must
make your benefit elections within the first 30 days of employment. If you miss
your initial enrollment window, please note that you will need to wait until the
next annual enrollment period.


You will be eligible for paid time off in accordance with company polices.
Please refer to the attached vacation policy for VP and above. You are also
entitled to accrue sick leave each month up to 40 hours per calendar year in
accordance with state law, local ordinance or company policy. Additionally, all
employees receive four floating holidays and six company holidays throughout the
calendar year. I have included a current Employee Benefits Summary, which
provides you with an overview of the comprehensive package of health and welfare
benefits that LogistiCare offers employees.


“At will” Employment and Termination of Employment


Your employment with LogistiCare will be an employment “at will” and this
arrangement may be altered only in writing by the CEO or General Counsel of
LogistiCare. This means that employees have the right to terminate their
employment at any time and for any reason. Likewise, LogistiCare reserves the
right to discontinue your employment with or without cause at any time and for
any reason. All employees are subject to a 90-day introductory period.






--------------------------------------------------------------------------------



In the event that your employment with LogistiCare is terminated (i) by
LogistiCare for any reason other than Cause (as defined below) and not due to
your death or Disability (as defined below) or (ii) by you for Good Reason (as
defined below), then LogistiCare will pay to you your Accrued Compensation (as
defined below), payable within 30 days after your termination (with the payment
date during such 30 day period to be determined by LogistiCare in its sole
discretion).


In the event that your employment is terminated by LogistiCare for Cause, by you
without Good Reason or as a result of your death or Disability, you will not be
entitled to the severance compensation described below, but instead will only be
entitled to payment of the Accrued Compensation through the date your employment
terminates, payable within 30 days after your termination (with the payment date
during such 30-day period to be determined by LogistiCare in its sole
discretion).


In addition to the payment of the Accrued Compensation through the date of
termination of your employment, should your employment be terminated by
LogistiCare without Cause or by you for Good Reason, you shall also be entitled
to severance payments for a six-month period as outlined in the Restricted
Covenants Agreement (“RCA”) and in the Board’s severance policy, after
delivering to LogistiCare a unilateral general release in a form acceptable to
LogistiCare, and such release becomes fully effective and irrevocable under
applicable law and provided you are, and continue to be, in compliance with the
RCA. In addition, promptly following any termination of your employment (other
than by reason of your death), you will deliver to LogistiCare reasonably
satisfactory written evidence of your resignation from all positions that you
may then hold as an employee, officer or director of LogistiCare or any
affiliate.


For purposes of this letter: “Accrued Compensation” means, as of any date, the
amount of any unpaid base salary earned by you through the date of the
termination of your employment, and, other than in the case of a termination for
Cause or resignation without Good Reason, any short-term cash incentive bonus
earned by you, but not yet paid, for the most recently completed fiscal year
prior to the termination of your employment.


“Cause” shall mean (a) an intentional act of fraud, embezzlement, theft or any
other material violation of law by you in the course of your employment; (b) the
willful and continued failure to substantially perform your duties for the
company (other than as a result of incapacity due to physical or mental
illness); (c) conviction of a crime involving moral turpitude; or (d) any
material violation of LogistiCare’s material written policies.


“Disability” shall mean you are unable, by reason of mental or physical
disability, incapacity or illness, to perform substantially all of your duties
and obligations hereunder, which condition lasts for a continuous period in
excess of three (3) months, or an aggregate period in excess of four (4) months
in any one (1) calendar year.


“Good Reason” shall mean (a) a material reduction in your job duties,
responsibilities and requirements inconsistent with your position with
LogistiCare and your prior duties, responsibilities and requirements; (b) a
material reduction in your base compensation; or (c) relocation of your
principal business location to another LogistiCare facility or location more
than 50 miles from LogistiCare’s location in Denver, Colorado.


Professional Requirements


You will be subject to (and hereby acknowledge) our Corporate Ethics program and
will be required to maintain a standard of legal and ethical conduct consistent
with such program. Other terms and guidelines for your employment are set forth
in our employee handbook, which you will have access to through our employee
portal.




You also represent and warrant that you continue to be legally available to work
for LogistiCare, that you have the full legal right and authority to negotiate
and accept this revised offer letter of employment and to render the services as
required under this revised offer letter, and that by negotiating, accepting and
signing such revised offer letter and rendering such services, you will not have
breached or violated and will not breach or otherwise violate any contract or
legal obligation that you may owe to any third party. You further represent and
warrant that you have not and will not breach or violate any contract or legal
obligation owed to any third party, e.g., a fiduciary obligation owed to any
prior employer. If for any reason whatsoever, any of the foregoing
representations or warranties are untrue or inaccurate, or become untrue or
inaccurate after the date hereof, in any respect, then LogistiCare shall have
the right to terminate your employment for Cause.


Restrictive Covenants Agreement


LogistiCare intends to honor your ongoing confidentiality obligations and you
agree to abide by LogistiCare’s strict company policy that prohibits any new
employee from using or bringing with them from any prior employer any
proprietary information, trade secrets, proprietary materials or processes of
such former employers. Upon starting employment with LogistiCare you will be
required to sign LogistiCare’s RCA, a copy of which is provided herewith. At the
termination of your employment, you will be reminded of your continuing duties
under the RCA. Please read the RCA carefully.


Severability


In the event that any provision or portion of this letter shall be determined to
be invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this letter shall be unaffected thereby and shall remain in full
force and effect to the fullest extent not prohibited by law. You and the firm
hereby agree that the court or arbitrator making any such determination shall
modify and reform any parts of this letter determined to be invalid or
unenforceable, to the extent necessary (and not further than necessary), so as
to render them valid and enforceable, or if the court or arbitrator cannot so
reform such provision, then such part shall be deemed to have been stricken from
this letter with the same force and effect as if such part or parts had never
been included.


Section 409A Compliance


Notwithstanding any inconsistent provision herein, to the extent LogistiCare
determines in good faith that (a) one or more of the payments or benefits
received or to be received by you pursuant hereunder in connection with your
termination of employment would constitute deferred compensation subject to the
rules of Internal Revenue Code Section 409A (“Section 409A”) and not exempt from
Section 409A, and (b) that you are a “specified employee” under Section 409A,
then only to the extent required to avoid your incurrence of any additional tax
or interest under Section 409A, such payment or benefit will be delayed until
the earlier of your death or the date which is six (6) months after your
“separation from service” within the meaning of Section 409A. For purposes of
Section 409A of the Code, each right to receive payment hereunder shall be
treated as a right to receive a series of separate payments and, accordingly,
any installment payment shall at all times be considered a separate and distinct
payment. Anything herein to the contrary notwithstanding, the terms of this
letter shall be interpreted and applied in a manner consistent with the
requirements of Section 409A the regulations promulgated thereunder so as not to
subject you to the






--------------------------------------------------------------------------------



payment of any tax penalty or interest which may be imposed by Section 409A of
the Code and LogistiCare shall have no right to accelerate or make any payment
hereunder except to the extent such action would not subject you to the payment
of any tax penalty or interest under Section 409A. If, under the terms of this
Agreement, it is possible for a payment that is subject to Section 409A to be
made in two separate taxable years, payment shall be made in the later taxable
year.


To the extent that any reimbursements pursuant to this Agreement or otherwise
are taxable to you, any reimbursement payment due to you shall be paid to you on
or before the last calendar day of your taxable year following the taxable year
in which the related expense was incurred; provided, that, you have provided
LogistiCare written documentation of such expenses in a timely fashion and such
expenses otherwise satisfy LogistiCare’s expense reimbursement policies.
Reimbursements pursuant to this Agreement or otherwise are not subject to
liquidation or exchange for another benefit and the amount of such
reimbursements that you receive in one taxable year shall not affect the amount
of such reimbursements that you receive in any other taxable year.


Withholding


All amounts payable to you hereunder will be subject to customary tax and other
withholdings. Entire Agreement
This offer letter and the Restrictive Covenants Agreement constitutes the entire
agreement between you and LogistiCare pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to such subject matter.


Acceptance


Upon your acceptance of this offer of employment, please acknowledge your
agreement with the terms set forth in this letter by signing in the designated
space below. A copy of this letter agreement is enclosed for your records.


We are excited about the opportunity to work with you and look forward to
hearing your positive response to this letter by 08/10/2020. If you agree with
the terms of this offer of employment, please electronically sign this letter
using the link in the email that sent this letter.








Sincerely,


Kevin Mark Dotts LogistiCare


Enclosures:
Benefits Booklet & Vacation Policy Cc: File
ELECTRONIC SIGNATURE : John McMahon
Status : Accepted
Date : 2020-08-11 14:50

